department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date ------ cc tege eb qp4 genin-108636-16 number release date uil ------------------------------ ---------------------------------- --------------------------------- dear this is to respond to your letter of date and to confirm the telephone call of date with beginning date of your required minimum distributions rmds whether full time separation_from_service is required in order to begin to receive your rmds and lastly whether the total amount of your rmd may be withdrawn from one of your multiple retirement accounts or whether the rmds must be withdrawn on a pro_rata basis from all accounts during that discussion we explained that during which you asked how to calculate the ------------------------ -------------- for iras the required minimum distributions begin on april of the year following the calendar_year in which you reach age 70½ for employer sponsored retirement plans such a sec_401 profit-sharing b or other defined contribution and pension plans the rmd generally begins on april following the later of the calendar_year in which you reach age 70½ or retire the term separation_from_service is not defined in the internal_revenue_code or the treasury regulations the terms of your retirement_plan will govern whether an employee who has reached aged 70½ and is still employed on a part-time basis is required to begin to receive his rmds an ira owner must calculate the rmd separately for each ira that he owns but can withdraw the total amount from one or more of the iras similarly a b contract owner must calculate the rmd separately for each b contract that he owns but can take the total amount from one or more of the b contracts rmds required from other types of retirement plans have to be taken separately from each of those plan accounts genin-108636-16 i hope this general information is helpful i have enclosed additional information on frequently asked questions concerning rmds if you have any other questions about this letter please contact --------------------------- -------------------- at sincerely by _________________________ jason e levine senior technician reviewer qualified_plans group office of associate chief_counsel tax exempt and governmental entities enclosures
